Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 4/27/2020.

	The status of the claims is as follows:
		Claims 1-20 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 8/10/2020 has been considered and a copy has been placed in the file.

OBJECTIONS:
	In claims 5 and 14, after “opening”, it appears that –in—should be inserted.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klippert et al. (6,453,617 B1).
Klippert et al. (6,453,617 B1) disclose a pivoting cursor comprising a main body portion (1.4), a pivoting plate pivotally (34.3) secured to the main body portion (1.4), a clamping plate (26.2), a seal (25.2), a threaded adjuster (57) [Claim 1];
Wherein the pivoting plate is rotationally mounted to a shaft (34.3) that is secured to the main body portion (1.4) [Claim 2];
Wherein the threaded adjuster comprises a nut (58.1 or 58.2) and a threaded fastener (see figure below) [Claim 3];
Wherein the threaded fastener threadingly engages the nut and a threaded opening of the pivoting plate (see figure below) [Claim 4];
Wherein the threaded fastener does not threadingly engage an opening in the clamping plate (26.2, see figure below) [Claim 5];
Wherein the threaded fastener includes a flange portion located between the main body portion (.14) and the clamping plate (26.2) (see figure below) [Claim 6]; and
Wherein threads of the nut and the threaded opening are configured such that rotation of the threaded fastener therein will cause the pivoting plate to pivot about the axis and cause a portion of the pivoting pate secured to the threaded fastener to move in a direction away from a portion of the main body portion (.14) proximate the threaded fastener which will also cause movement of the clamping plate, the seal and a “frameless window” (7, the glass pane does not have a frame) that is received within the seal (25.2) [Claim 7].

    PNG
    media_image1.png
    762
    553
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klippert et al. (6,453,617 B1) in view of Galliani (6,854,213 B2).
All of the elements of the instant invention are discussed in detail above (claims 11-14, 16-17 and 19-20) except providing a pair of sliders secured to a main body portion (claims 8 and 15) and the pair of sliders are formed of a different material than the main body portion (claim 9)

    PNG
    media_image2.png
    380
    502
    media_image2.png
    Greyscale

	As shown above, Figure 2, of Galliani (6,854,213 B2) discloses a cursor for a window system having a pair of sliders attached to a main body portion.
	It would have been obvious before the effective filing date of the claimed invention to provide the cursor of Klippert et al. (6,453,617 B1) with a pair of sliders as taught by Galliani (6,854,213 B2) since the sliders allows the cursor to be connected to a cable window drive assembly which allows the window to be moved between open and closed positions and cable drive assemblies are well known for being more efficient and weighing less than other window drive assemblies.  Furthermore, the cursor of Klippert et al. (6,453,617 B1) would operate equally as well when utilizing a pair of sliders. With respect to claim 9, it would have been a matter of design choice to form the pair of sliders of a different material (i.e., stronger) since the pair of sliders, when attached to the window regulator via cables, must be rigid enough to support the weight of the window during opening and closing movements over a long period of time and the cursor assembly would operate equally as well when forming the combination of the slider and cursor of different materials.
	With respect to claims 10 and 20, Klippert et al. (6,453,617 B1) fail to disclose a door module having a pair of guide rails.
	Galliani (6,854,213 B2) further discloses a pair of guide rails (20, see figure 1) which mounts a pair of cursors (22, see figure 1) having sliders (see annotated figure above).
	It would have been obvious before the effective filing date of the claimed invention to provide the door module of Klippert et al. (6,453,617 B1) with a pair of guide rails having a pair of cursors (claim 18) as taught by Galliani (6,854,213 B2) since the pair of guide rails and pair of sliders allows the window to be supported about to points of contact and the pair of pivoting cursors allows the window to be adjusted along the entire width of the window and along the entire vertical path.  The pair of guide rails along with the pair of cursors distributes the weight of the window equally as wall as being capable of being adjusted about both contact points which allows a very accurate adjustment of the window when moved between a fully open and fully closed position.  Duplication of parts is well known in the art as well as the idea of having multiple cursors and rails for moving a window via a cable drive system and the combination of Klippert et al. (6,453,617 B1) and Galliani (6,854,213 B2) allows the window module to be maximized with respect to total adjustment and rigidity for different sized/weighted windows.
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634